COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JOHN GUERRERO,                                 §              No. 08-22-00042-CV

                       Appellant,                §                Appeal from the

  v.                                             §               383rd District Court

  A. C. G.,                                      §            of El Paso County, Texas

                         Appellee.               §             (TC# 2021DCM6921)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 5, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 5, 2022.

       IT IS SO ORDERED this 7th day of July, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.